This Cause coming on this day to be heard by Consent of all Parties The Matter upon the Complainant’s Bill and the Defendants Separate *484Answers made to the same was fully opened by Counsel on both sides, But forasmuch as it appeared that the Answer of Andrew Johnston one of the Defendants in this Cause was Defective, it was therefore prayed that he might be at liberty to amend the same, which the Court held reasonable  And Ordered accordingly; Which Amendment was in these Words, vizt “That he is Executor of the last Will and Testament of William Fleming in the Bill named” And the same was inserted in the Said Defendant’s Answer and by him Sworn to in Court, Wherefore and for want of Parties and other Defects in the Complainant’s Bill contained, the Court did not think fit then to proceed any further therein.
Alexr Stewart Register
On reading the humble Petition of Walter Izard and Ralph Izard Esquires Executors of the last Will and Testament of Henry Izard Esq. and Guardians of the Persons and Estates of Ralph Izard and Margaret Izard two Minors Children of the said Henry Izard, praying amongst other things for leave to Lodge moneys in England, And also on hearing the Allegations of the Counsel for the Petitioners The Court, having duly Considered the Same, hath thought fit to Dismiss the said Petition for want of Regularity and Parties.